NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH A. SIERRA,                              No. 17-16055

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01067-MCE-KJN

 v.
                                                MEMORANDUM*
DIRECTOR FOR THE DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.
Dissent by Chief Judge THOMAS

      Former California state prisoner Kenneth A. Sierra appeals pro se from the

district court’s order denying his motion to proceed in forma pauperis (“IFP”) in

his 42 U.S.C. § 1983 action alleging various constitutional claims. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Andrews v. Cervantes,

493 F.3d 1047, 1052 (9th Cir. 2007). We reverse and remand.

      The district court denied Sierra’s application to proceed IFP on the basis that

Sierra has three prior strikes and has not alleged imminent danger of serious

physical harm. See 28 U.S.C. § 1915(g). However, Sierra sufficiently alleged that

he was under imminent danger of serious physical harm because prison officials

have failed to treat his serious lower back pain for many years and denied him use

of a wheelchair in his cell. These allegations are sufficient to satisfy the “imminent

danger” exception. See Andrews, 493 F.3d at 1055-57 (an exception to the three-

strikes rule exists where “the complaint makes a plausible allegation that the

prisoner faced ‘imminent danger of serious physical injury’ at the time of filing[;]”

“a prisoner who alleges that prison officials continue with a practice that has

injured him . . . in the past will satisfy the ‘ongoing danger’ standard”).

      While this appeal was pending, Sierra was released from prison. Because

Sierra is no longer a “prisoner” for purposes of § 1915(g) and the three-strikes rule

no longer applies to him, the district court on remand “should reconsider anew any

IFP application.” Moore v. Maricopa County Sheriff’s Office, 657 F.3d 890, 893

fn.3 (9th Cir. 2007).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                           2                                      17-16055
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ request for judicial notice (Docket Entry No. 46) is granted.

Sierra’s motion requesting transfer and transport (Docket Entry No. 56) is denied.

      REVERSED and REMANDED.




                                         3                                  17-16055
                                                                            FILED
                                                                            APR 27 2021
Sierra v. Dir. for the Dep’t of Corr. and Rehab., et al., No. 17-16055
                                                                         MOLLY C. DWYER, CLERK
THOMAS, Chief Judge, dissenting:                                          U.S. COURT OF APPEALS


Chief Judge Thomas respectfully dissents and would affirm the judgment of the
district court.




                                          4                                   17-16055